Interview Summary (Continued)

Pertinent Prosecution History
On 15 January 2019, Applicant filed the instant continuation reissue application 16/248,621 (“‘621 Continuation Reissue Application”) for reissue application 14/843,719 (“‘719 Reissue Application”), filed on 02 September 2015, now Reissue Patent No. 47284 (“’284 RE Patent”), issued 12 March 2019, for U.S. Application No. 12/863,050 (“‘050 Application"), filed 15 July 2010, now U.S. Patent No. 8,523,304 (“‘304 Patent”), issued 03 September 2013, which is a National Stage Application filed under 35 U.S.C. § 371 of PCT International Application No. PCT/KR2008/007498, filed 17 December 2008, and which claims foreign priority to Korean Patent Application No. 1020080015776, filed 21 February 2008 (“KPA ‘776”). The Examiner finds that the instant ‘621 Continuation Reissue Application included a preliminary amendment to the claims (“Jan 2019 Claim Amendment”), the Abstract (“Jan 2019 Abstract Amendment”), and the specification (“Jan 2019 Spec Amendment”). The Jan 2019 Claim Amendment included an amendment canceling original claims 1-7 and adding new claims 8-25.
The Office issued a most recent Final Office action on 08 August 2021 (“Aug 2021 Final Office Action”). In particular, the Aug 2021 Final Office Action provided rejections for claims 8-12 and 14-25 under 35 U.S.C. 112(a), 103(a), 251; and Non-statutory Double Patenting. 1 
On 04 November 2021, Applicant filed an "Electronic Request for Interview with Examiner" ("Nov 2021 Interview Request").
2

Interview Content
On 09 November 2021, Owner and the Office discussed the outstanding Aug 2021 Final Office Action in the instant ‘621 Continuation Reissue Application. The Examiner finds that the Nov 2021 Pre-Interview Agenda provided proposed amendments including an amendment to claim 8 and the introduction of new claims 26 and 27 (“Nov 2021 Agenda Claim Amendment”). The discussion began with Appellant discussing the Nov 2021 Agenda Claim Amendment and querying whether they overcome the outstanding 35 U.S.C. 112(a) and 251 rejections. At initial glance, the Office asserted that the Nov 2021 Agenda Claim Amendment does appear to overcome the outstanding 35 U.S.C. 112(a) and 251 rejections. However, further consideration will be required to ensure that the Nov 2021 Agenda Claim Amendment is sufficient. The Office noted to Applicant that new claims 26 and 27, and any further new claims, will be need to be examined with respect 35 U.S.C. 112 and 251 and Applicant should attempt to provide new claims that comply with 35 U.S.C. 112 and 251. The Office also noted to Applicant that the Nov 2021 Agenda Claim Amendment includes potential 35 U.S.C. 112, second and/or fourth paragraph, issues with respect to the unit guide, mounting body and printed circuit board combination; and the “guide ribs protruded…” claim limitations. (See 2021 Agenda Claim Amendment, claim 8 at 29-30, 36-37). 
The discussion then moved to the combinations of prior art. Owner argued that Honda et al. (U.S. Patent No. 5,147,127)(“Honda”) does not teach the unit guide, mounting body and Honda does not teach or render obvious the unit guide, mounting body and printed circuit board combination claim requirements.
The discussion then moved to Oath/Declaration rejection provided in the Aug 2021 Final Office Action. Applicant provided three (3) potential error statements to overcome the current 35 U.S.C. 251 Oath/Declaration rejection. While the first potential error statement does appear to overcome the current 35 U.S.C. 251 Oath/Declaration rejection, further consideration will be required in light of a further surrendered subject matter and recapture analysis. Lastly, the Office reminded Applicant that any claim amendments must comply with 37 CFR 1.173.


Owner was further reminded that a complete written statement of the reasons presented at the interview as warranting favorable action must be filed by the patent owner. An interview does not remove the necessity for response to Office actions as specified in § 1.111. Moreover, patent owner’s response to an outstanding Office action after the interview does not remove the necessity for filing the written statement. The written statement must be filed as a separate part of a response to an Office action outstanding at the time of the interview, or as a separate paper. (See MPEP § 713.04) 

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                





SJR
11/09/2021



    
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of claims 8-12 and 14-25 stand rejected under 35 U.S.C. 112(a), 103(a), 251; and Non-statutory Double Patenting.
        2 The Nov 2021 Pre-Interview Agenda is provided as an Appendix to the instant Interview Summary.